ORDER
G. ROBERT PATTERSON of COLLINGSWOOD, who was admitted to the bar of this State in 1990, and who was temporarily suspended from the practice of law by consent on May 20, 1996, and who remains suspended at this time, having been ordered to show cause why he should not be disbarred or otherwise disciplined on the basis of decisions of the Disciplinary Review Board concluding that respondent should be suspended from practice for a period of six months (DRB 96-363) and a consecutive period of two years (DRB 96-473 and 474), and a recommendation by the Disciplinary Review Board in DRB 97-098 that respondent be disbarred, said matters presenting multiple acts of misconduct in *458violation of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.16 (failure to return client file and unearned retainer), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that G. ROBERT PATTERSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is furthér
ORDERED that G. ROBERT PATTERSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.